      Case 2:16-cr-00041-JTM-MBN Document 244 Filed 12/17/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                       CRIMINAL ACTION


 VERSUS                                                         NO. 16-41


 CORNELL PENDLETON                                              SECTION "H"

                                          ORDER

       Before the Court is Defendant Cornell Pendleton’s Motion to Set Deadline to Reply to

Government’s Response to his Motion to Vacate (Doc. 243).

       Accordingly;

       IT IS ORDERED that the Motion is GRANTED, and Defendant shall have until January

17, 2020 to file a reply to the Government’s response to his Motion to Vacate.



                                     New Orleans, Louisiana, this 17th day of December, 2019.



                                                    ________________________________
                                                    JANE TRICHE MILAZZO
                                                    UNITED STATES DISTRICT JUDGE
